DETAILED ACTION
This action is in response to the application filed 19 October 2021, amended on 22 December 2021, claiming benefit back to 13 July 2018.
	Claims 21 – 40 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 16/510,327 filed on 12 July 2019, now U.S. Patent 11,188.865 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 21 recites the limitations of  compute, for each of a plurality of assisted analytics time frames, a dimension data value outlier boundary by applying statistical analysis to at least a portion of data organized by a dimension data value selected by a user (which is analyzing information by mathematical algorithms); compute, for each of the plurality of assisted analytics time frames, a time-value factor (which is analyzing information by mathematical algorithms);aggregate the time-value factors for at least two of the plurality of assisted analytic time frames that include a data value organized by the dimension data value that is outside of the dimension data value outlier boundary corresponding to each of the at least two assisted analytics time frames, the aggregating producing a dimension data value outlier factor (which is a mathematical formula); generate one or more dimension outlier factors based at least in part on the dimension data value outlier factor (which is a result  of analyzing information by mathematical algorithms); and map the one or more dimension outlier factors to a corresponding rating value, the mapping structured to facilitate visualization of an impact of each dimension in a subset of dimensions of one or more business processes represented by business performance data (which is analyzing information by mathematical algorithms). These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers analyzing data using mathematical calculations, which falls under mathematical concepts1, but for the recitation of generic computer components. The claims recite performing multiple mathematical algorithms, including aggregation and statistical analysis, to analyze data and produce a mapping display of calculated factors to a rating value, for the purposes of interpreting business process impacts2.   
	Further, in respect to independent claim 28, the claim encompasses a human performing the steps (e.g. there is no recitation of any physical aid or computer hardware), and as such further falls under the abstract category of mental processes.3

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claims 21 and 35 recite the additional elements of  at least one processor; and a memory device (noting that independent claim 28 recites no additional elements other than the abstract idea); however these are recited at a high level of generality, and merely automate the comparison steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for or recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 22 – 27: 	
Claim 22 recites a type of algorithm or tool (i.e. machine learning) to calculate the dimension data value outlier boundary;
Claims 23 and 25 merely further describe the statistical analysis;
Claim 24 merely further describes how the dimension data value outlier boundary is calculated;
Claims 26 and 27 merely describe how the statistical analysis is determined.
Further, none of the other dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception or further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter . 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. at least one processor; and a memory device]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0166]-[0181], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation5.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
          
Allowable Subject Matter
Claims 21 – 40  would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
	The closest prior art of record includes Mishra (U.S. 2017/0199902), Georgopoulos (U.S. 2012/0023050), and Pokorny et al. (U.S. 2003/0150908). 
	However, with respect to exemplary independent claim 21, none of the prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to at least a processor to aggregate the time-value factors for at least two of the plurality of assisted analytic time frames that include a data value organized by the dimension data value that is outside of the dimension data value outlier boundary corresponding to each of the at least two assisted analytics time frames, the aggregating producing a dimension data value outlier factor; generate one or more dimension outlier factors based at least in part on the dimension data value outlier factor; and map the one or more dimension outlier factors to a corresponding rating value, the mapping structured to facilitate visualization of an impact of each dimension in a subset of dimensions of one or more business processes represented by business performance data.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Delp; Deana (U.S. 20110178967 A1), disclosing methods and apparatus for data analysis;
Miguelanez, Emilio  et al. (U.S. 20050278597 A1), disclosing methods and apparatus for data analysis;
Gopalakrishnan; Nandu et al. (U.S. 20170104657 A1), disclosing a system and method for anomaly root cause analysis;
Lundahl, David S.  et al.	 (U.S. 20020107858 A1), disclosing a method and system for the dynamic analysis of data;
Cooke; Richard Martin et al. (U.S. 20180225027 A1), disclosing displaying differences between different data sets of a process;
Baseman; Robert J. et al. (U.S. 20100017009 A1	), disclosing a system for monitoring multi-orderable measurement data;
Hatonen, Kimmo  et al. (U.S. 20040039968 A1), disclosing a system, device and method for automatic anomally detection;
Hoffman; Daniel (U.S. 20110153270 A1), disclosing outlier processing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                    



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) I. Mathematical Concepts 
        
        2 See  Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016) “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”. “Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea”.
        
        3 See MPEP 2106.04(a)(2) III. Mental Processes
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).